Case 1:18-cv-24436-DPG Document 16 Entered on FLSD Docket 04/10/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION
                                   Case No. 1:18-cv-24436

  Tonya James, individually and on behalf of all
  others similarly situated;
                 Plaintiff,

                                             v.


  Federated Law Group, PLLC,
  Absolute Resolutions Investments, LLC and
  John Does 1-25,
                 Defendant.
                                                        /

                              JOINT STIPULATION OF DISMISSAL

         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

  for all parties in the above captioned action, that whereas no party hereto is an infant, incompetent

  person for whom a committee has been appointed or conservatee, and no person not a party has an

  interest in the subject matter of the action, that this action is dismissed with prejudice and without

  costs to either party pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

  Dated: April 10, 2019

   For Plaintiff Tonya James                            For Defendant Federated Law Group,
                                                        PLLC
   /s/ Justin Zeig
   Justin Zeig, Esq.                                    /s/ Erika Michele Ida Flo Smith
   Zeig Law Firm, LLC                                   Erika Michele Ida Flo Smith, Esq.
   3595 Sheridan Street, Ste 103                        Messer Strickler, Ltd
   Hollywood, FL 33021                                  12227 San Jose Blvd Suite 720
   justin@zeiglawfirm.com                               Jacksonville, FL 32223
                                                        esmith@messerstrickler.com




                                                    1
Case 1:18-cv-24436-DPG Document 16 Entered on FLSD Docket 04/10/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I certify that on April 10, 2019, a copy of the foregoing was filed electronically in the ECF

  system. Notice of this filing will be sent to the parties of record by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s system.

                                                /s/ Justin Zeig
                                                Justin Zeig
                                                Zeig Law Firm, LLC
                                                3595 Sheridan Street, Ste 103
                                                Hollywood, FL 33021
                                                justin@zeiglawfirm.com
                                                Attorneys for Plaintiff




                                                   2
